Case 1:19-mc-20493-UU Document 39 Entered on FLSD Docket 04/11/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:19-mc-20493-UU

 SECURITIES AND EXCHANGE COMMISSION,

        Applicant,
 v.

 CARLA MARIN,

       Respondent.
 ____________________________________/
                                    ORDER

        THIS CAUSE is before the Court upon Non-Party Guy Gentile’s Motion to Intervene (the

 “Motion”). D.E. 37. The Court has considered the pertinent portions of the record and is otherwise

 fully advised in the premises.

        On February 11, 2019, the Court referred Applicant’s Application for an Order to Show

 Cause and an order Enforcing Administrative Subpoenas (the “Application”) to Magistrate Judge

 John J. O’Sullivan. D.E. 1. The Application seeks to enforce administrative subpoenas against

 various broker-dealers registered with the Securities and Exchange Commission and Guy Gentile,

 owner of one of the broker-dealers. D.E. 1. In the instant Motion, Guy Gentile seeks to intervene

 as a matter of right. D.E. 37. Given that the Motion and the Application arise out of the same

 factual issues and are inextricably intertwined, the Court will refer the Motion to Magistrate Judge

 O’Sullivan.

        PURSUANT to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

 Southern District of Florida, the above-captioned Cause is referred to United States Magistrate

 Judge JOHN J. O’SULLIVAN to take all necessary and proper action as required by law with

 respect to Guy Gentile’s Motion to Intervene. D.E. 37. Pursuant to 29 U.S.C. § 216(B) and Local
Case 1:19-mc-20493-UU Document 39 Entered on FLSD Docket 04/11/2019 Page 2 of 2



 Rule 7.3, and any motions for extension or enlargement of time that relate to such motion. Pursuant

 to this referral order, it is also

         ORDERED AND ADJUDGED that it shall be the responsibility of the respective parties

 in this case to note that courtesy copies of all materials necessary to the resolution of the referred

 matter shall be directed to the magistrate judge’s chambers.

         DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of April, 2019.

                                                       _________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE
 cc:
 counsel of record via cm/ecf
 Magistrate John J. O’Sullivan
